Title: To Thomas Jefferson from William Gordon, 9 December 1788
From: Gordon, William
To: Jefferson, Thomas



Sir
London Decr 9. 1788

Your obliging favor of Sepr. 2 was duly received. The books not being in sufficient forwardness to send before your leaving Paris, and the prospects of the success your Excellency wished me being so small, I declined sending a copy as soon as finished. One Mr. De Maisoncelles has written to me about translating the work into French. I apprehend he means I should employ him: by line this day I shall decline all concern in the business.Last friday the six copies of the History of the late American War done up in a paper parcel were left at the White Bear to come by the Diligence: hope they will be received safe and in due season. As you honored me with a generous subscription, I have sent the superfine paper at the same price with the demy. Mr. Trumbull paid me some time back seven pound four for them. Shall rejoice if the printed contents meet with your approbation, so as that you can with satisfaction recommend the same to an English reader. I remain with real esteem Your Excellency’s very humble servant,

William Gordon

